                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,


                            Plaintiff,


               v.                             CIVIL ACTION FILE NO.
                                              1:20-CV-02447-CC
TRUE POSITION, INC.


                            Defendant.



        PLAINTIFF HILL & MAC GUNWORK, LLC’S MOTION FOR
        PRELIMINARY INJUNCTION AGAINST DEFENDANT TRUE
                          POSITION, INC.

        COMES NOW Plaintiff Hill & Mac Gunworks, LLC (“HMG”) and, pursuant

to Fed. R. Civ. Pro. 65, hereby files its Motion for Preliminary Injunction Against

Defendant True Position, Inc., which is supported by the sworn affidavit of Everett

“Mac” Steil.

        This 20th day of July, 2020.




112316276.v1
 FOX ROTHSCHILD LLP
 999 Peachtree Street
 Suite 1500                 /s/ Steven D. Henry
 Atlanta, GA 30309          Steven D. Henry
 Telephone: 404-962-1000    Georgia Bar No. 348040
 Facsimile: 404-962-1200    G. Marshall Kent, Jr.
 shenry@foxrothschild.com   Georgia Bar No. 415129
 mkent@foxrothschild.com
                            Attorneys for Plaintiff Hill & Mac
                            Gunworks, LLC




112316276.v1
        CERTIFICATE OF SERVICE AND TYPE SIZE COMPLIANCE

        Pursuant to Local Rule 5.1B, NDGa., the foregoing pleading was prepared in

Times New Roman, 14 point, was filed electronically with the Clerk of Court using

the CM/ECF system, which will automatically send e-mail notification of such

filing to the following attorneys of record:

                                John Michael Webster
                                Bartlett & Webster, LC
                                5093 South 1500 West
                                 Riverdale, UT 84405
                                   Dean R. Fuchs
                         Schulten Ward Turner & Weiss LLP
                                     Suite 2700
                             260 Peachtree Street, N.W.
                                 Atlanta, GA 30303
                               David Lawrence Turner
                         Schulten Ward Turner & Weiss LLP
                                     Suite 2700
                             260 Peachtree Street, N.W.
                                 Atlanta, GA 30303
        This 20th day of July, 2020.

 FOX ROTHSCHILD LLP
 999 Peachtree Street
 Suite 1500                                    /s/ Steven D. Henry
 Atlanta, GA 30309                             Steven D. Henry
 Telephone: 404-962-1000                       Georgia Bar No. 348040
 Facsimile: 404-962-1200                       G. Marshall Kent, Jr.
 shenry@foxrothschild.com                      Georgia Bar No. 415129
 mkent@foxrothschild.com
                                               Attorneys for Plaintiff Hill & Mac
                                               Gunworks, LLC



112316276.v1
